Citation Nr: 1037892	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  99-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was made in an 
August 27, 1997 rating decision that denied entitlement to total 
disability rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU).

2.  Entitlement to an effective date earlier than February 25, 
2005 for a grant of entitlement to TDIU.

(Entitlement to an initial compensable evaluation for 
posttraumatic stress disorder (PTSD) from August 9, 1999 through 
February 25, 2005 will be the subject of another decision.)


REPRESENTATION

Appellant represented by:	Polly Murphy, P.C., Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1971.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma 
in which entitlement to TDIU was granted effective February 25, 
2005.  The Veteran appealed the effective date assigned the grant 
of TDIU.

In January 2010, the Board remanded this case to afford the 
Veteran the opportunity to again testify before the Board, in 
accordance with his requests in September 2008 and December 2009 
to do so.

The veteran delivered sworn testimony before the undersigned 
Veteran's Law Judge in May 2010.  A transcript of the hearing is 
associated with the claims file.

The Veteran also provided testimony concerning his 
unemployability before the Board in November 2001, June 2005, and 
January 2008 but the issues in the present case had not been 
developed for appellate jurisdiction at the time the testimony 
was accepted.  In November 2001 the testimony concerned CUE in 
the August 1997 rating decision that denied entitlement to TDIU, 
and in June 2005 the testimony again concerned CUE in the August 
1997 rating decision that denied entitlement to TDIU as well as 
entitlement to an effective dated earlier than February 25, 2005 
for the grant of TDIU-but as referred claims that had not as yet 
been adjudicated by the agency of original jurisdiction (AOJ).  
In January 2008, the testimony concerned the claim for an 
effective date earlier than February 25, 2005 for the grant of 
TDIU.  The claim had been adjudicated and the Veteran had 
submitted a notice of disagreement but, at this time, had not yet 
had the opportunity to perfect his appeal.  The transcripts are 
of record.  Because the current issues were not properly before 
the Board at the time of the previous testimony, the Board finds 
the Judges that conducted the November 2001, June 2005, and 
January 2008 hearings are not required to participate in this 
decision.  


FINDINGS OF FACT

1.  In an August 27, 1997 rating decision, the RO denied 
entitlement to TDIU.  

2.  There was no CUE in the August 27, 1997 rating decision as 
there is no indication that the facts were incorrect or the law 
and regulation were incorrectly applied.

3.  Entitlement to TDIU was granted in a May 2005 rating decision 
effective February 25, 2005 based, in part, on the grant of 
service connection for PTSD which was evaluated as 50 percent 
disabling, effective February 25, 2005.

4.  By a separate decision, the Board has awarded an initial 
evaluation of 50 percent, and no greater, for the Veteran's 
service-connected posttraumatic stress disorder (PTSD) from 
August 9, 1999 to February 24, 2005.  

5.  An informal claim for TDIU was received in the form of a 
statement from the Veteran in December 1997 asserting that he was 
unemployable due to constant pain and inability to perform manual 
labor, communicate well with people or concentrate, and hear 
effectively.  This is the earliest document in the claims file 
following the August 1997 rating decision that may be accepted as 
a claim for entitlement to TDIU.

6.  There is no evidence that the Veteran met the schedular 
criteria for TDIU or that he was factually unemployable due to 
his service-connected disabilities until February 18, 1998.


CONCLUSIONS OF LAW

1.  There was no CUE in the August 1997 rating decision that 
denied entitlement to TDIU.  38 C.F.R. § 3.105(a) (2009).

2.  The criteria for an effective date of February 18, 1998, and 
no earlier, for the grant of a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. CUE

Previous determinations which are final and binding, including 
degree of disability and other matters, will be accepted as 
correct in the absence of CUE.  Where evidence establishes such 
error, the prior rating decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;" 
(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and 

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been outcome 
determinative and the error must have been based upon the 
evidence of record at the time of the original decision.  See 
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), cert. 
denied, 123 S.Ct. 2574 (2003) (citations omitted).

CUE is the kind of legal or factual error that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40 at 43 (1993), overruled in part by Simmons v. 
Principi, 17 Vet. App. 104 (2003).  To reasonably raise CUE, 
there must be some degree of specificity as to what the alleged 
error is, and unless it is the kind of error that, if true, would 
be CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  Id.

The Veteran and his representative argue essentially that:  1) 
the RO in August 1997 mis-applied 38 C.F.R. § 4.16(b) which 
requires that cases involving special consideration should be 
directed for consideration of extraschedular evaluation and that 
this should have been done concerning the Veteran's hearing 
disabilities which they argue profoundly affected the Veteran's 
ability to work; or, in the alternative, 2) that his employment 
with the real estate agency at the time of the August 1997 rating 
decision did not constitute gainful employment; or, in the 
alternative, 3) the RO in August 1997 rating decision mis-applied 
38 C.F.R. § 4.15 in that it did not consider the Veteran's 
specific circumstances or, in the alternative, 4) the Veteran's 
lower back disability in August 1997 should have been evaluated 
as 60 percent disabling based on findings of sciatic neuropathy, 
sensory loss, neurological findings, and decreased range of 
motion in addition to functional loss.

In determining whether the August 1997 rating decision contained 
CUE, the law and the evidence that was before the rating board at 
the time of the prior adjudication must be reviewed.  See Damrel, 
supra.

TDIU was denied in August 1997 based on a finding by the RO that 
the Veteran did not then meet the schedular requirements for 
entitlement to TDIU, and that there were no exceptional factors 
or circumstances associated with the Veteran's disablement that 
would allow submission to the director, Compensation and Pension 
Services, for extra-schedular consideration.  The evidence at the 
time included the Veteran's application for TDIU, VA Form 21-
8940, on which he reported that he had retired in March 1995.  He 
also indicated that he had a real estate license, which he noted 
he had obtained in support of his wife's career.  He reported 
that he did not leave his last job because of disability, and had 
not tried to find employment since he last worked.  However, he 
did obtain a real estate license.  A May 1997 statement from a 
realty company for whom the Veteran worked stated the Veteran was 
a real-estate agent but had difficulties because of his hearing, 
which impacted his ability to function as a commissioned sales 
person.  Thereafter, the RO determined in the August 1997 rating 
decision that the Veteran was considered to be gainfully employed 
and that his service-connected disabilities did not meet the 
schedular requirements for entitlement to TDIU.  Thus, 
entitlement to TDIU was denied.  The record does not reflect that 
the Veteran perfected an appeal of this decision.  

At the time of the August 1997 rating decision, the requirements 
for entitlement to TDIU were set fort at 38 C.F.R. § 4.16 (1997).  
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (1997).

The existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the judgment 
of the rating agency such service-connected disabilities render 
the Veteran unemployable.  Marginal employable shall not be 
considered substantially gainful employment.  For the purposes of 
this section, marginal employment generally shall be deemed to 
exist when a Veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of the 
employment and the reason for termination.  38 C.F.R. § 4.16(a) 
(1997).

It is the established policy of the Department of Veterans 
Affairs that all Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, rating 
boards should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of Veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b) (1997).

Full consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effect of combinations of disability.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  The following will be considered to be 
permanent total disability:  the permanent loss of the use of 
both hands, or of both feet, or of one hand and one foot, or of 
the sight of both eyes, or becoming permanent helpless or 
permanently bedridden.  Other total disability ratings are 
scheduled in the various bodily systems of this schedule.  
38 C.F.R. § 4.15 (1997).

At the time of the August 1997 rating decision, the Veteran was 
service connected for herniated nucleus pulposus (HNP) L4-L5, 
postoperative, with mild hyperesthesia, right calf, evaluated as 
40 percent disabling from June 1974, bilateral hearing loss, 
evaluated as 10 percent disabling from January 1994, and 
tinnitus, evaluated as noncompensable.  The Board notes that 
these evaluations were under appeal at the time.  Subsequent 
rating decisions granted a 10 percent evaluation for tinnitus, 
effective in January 1994 and service connection for left lower 
extremity radiculopathy and right lower extremity radiculopathy, 
evaluated as 10 percent disabling, each, respectively, effective 
in April 2004, and noncompensably disabling, each, respectively, 
in November 2005.  The Veteran appealed the initial evaluations 
and effective dates assigned the grant of service connection for 
left and right lower extremity radiculopathy, but withdrew the 
appeals.  He also withdrew his appeal as to his claim for an 
increased evaluation for his lower back disability.  His combined 
evaluation at the time of the August 1997 rating decision, 
including the resolution of subsequent appeals, was 50 percent, 
effective from January 12, 1994 to February 17, 1998, and 80 
percent from February 18, 1998.  He did not, therefore, meet the 
schedular requirement for TDIU at the time of the August 1997 
denial.  

At the time of the August 1997 rating decision, disability 
ratings were (as they are now) determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (1997).  The Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1997).  

The Veteran's back disability was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which contemplated a 40 percent 
evaluation for intervertebral disc syndrome with severe recurring 
attacks compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with intermittent relief.  A 60 percent evaluation was 
afforded for pronounced, persistent symptoms with little 
intermittent relief.  Evaluations greater than 40 percent were 
also provided for unfavorable ankylosis of the lumbar spine (50 
percent under Diagnostic Code 5289), complete bony fixation of 
the spine at a favorable angle (60 percent under Diagnostic Code 
5286) or at an unfavorable angle (100 percent under Diagnostic 
Code 5286), or residuals of fractured vertebrae without cord 
involvement and abnormal mobility requiring a neck brace (60 
percent under Diagnostic Code 5285) or with cord involvement (100 
percent under Diagnostic Code 5285).  In other cases, 10 percent 
was to be added for demonstrable deformity of vertebral body.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 (1997).

The Veteran's hearing impairment was evaluated under 38 C.F.R. 
§ 4.87a, Diagnostic Codes 6101, which contemplated a 10 percent 
evaluation for bilateral hearing loss, and 6260, which 
contemplated a 10 percent evaluation for tinnitus.  The 10 
percent evaluation for tinnitus is the highest possible 
evaluation afforded under the diagnostic code.  See 38 C.F.R. 
§ 4.87a, Diagnostic Codes 6101, 6260 (1997).  The severity of 
hearing loss was determined by comparison of audiometric test 
results with specific criteria set forth at 38 C.F.R. § 4.87, 
Diagnostic Codes 6100 through 6110 (1997).  Evaluations of 
bilateral defective hearing ranged from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000, and 4000 
Hertz.  The Schedule allowed for such audiometric test results to 
be translated into a numeric designation ranging from Level I to 
Level XI for profound deafness in order to evaluate the degree of 
disability from bilateral service-connected defective hearing.  
An examination for hearing impairment was to have been must 
conducted by a state-licensed audiologist and to have included a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations were to be conducted 
without the use of hearing aids, however, the evaluations derived 
from the Schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. §§ 4.85, 4.86 (1997).

The Board will initially consider the first three arguments put 
forward by the Veteran and his representative:  1) that the RO 
misapplied 38 C.F.R. § 4.16(b) which required that cases 
involving special consideration be directed for consideration of 
extraschedular evaluation and that this should have been done 
concerning the Veteran's hearing disabilities; 2) that the 
Veteran's employment with the real estate agency at the time of 
the August 1997 rating decision did not constitute gainful 
employment; and 3) the RO misapplied 38 C.F.R. § 4.15 in that it 
did not consider the Veteran's specific circumstances.  For the 
following reasons, these arguments fail.

The evidence at the time of the August 1997 rating decision 
included the Veteran's claim, VA Form 21-8940, received in March 
1997, his testimony and that of his spouse before a hearing 
officer at the local RO in March 1997, the May 1997 statement of 
a realty office in which the Veteran was then employed as a real 
estate agent, and a November 1996 statement from his private 
treating physician.

In his claim, the Veteran noted that he had retired in 1995 but 
that he had not left his job due to his service-connected 
disabilities.  He further indicated he had not attempted to 
obtain other employment, but noted he had obtained a real estate 
license to support his wife's career.  He provided no information 
concerning his earnings from this job but indicated that his wife 
had made $4,700.00 in 1996.  In the March 1997 testimony, the 
Veteran initially stated that he felt he was unemployable 
primarily due to his back.  He and his spouse testified as to the 
level of pain he experienced and that it made it difficult for 
him to work in an office setting and perform the simplest tasks, 
including to answering the phone.  The Veteran further testified 
that his hearing impairment made it difficult to answer the 
telephone.  However, on additional questioning, the Veteran 
testified that he retired from his job early primarily due to an 
inability to concentrate, which he thought may have been due to a 
mini-stroke, but he did not know.  The May 1997 statement of his 
employer noted that the Veteran's hearing impairment impacted his 
ability to hold conversations with noise in the background, hear 
on the telephone, hear the phone ringing, and hear his pager.  
The November 1996 private medical statement shows the opinion 
that the Veteran was totally and permanent disabled from 
significant gainful employment because of his back injury and 
surgery.  However, the employer's May 1997 statement clearly 
indicated that the Veteran was employed as a real estate agent 
with the company.  While the employer noted that the Veteran's 
difficulties with hearing impacted his ability to function as a 
commissioned sales person, the employer did not indicate that the 
Veteran was no longer employed or incapable of employment.  As 
the Veteran's employer indicated the Veteran was still employed, 
there is no indication therefore that the Veteran was not 
gainfully employed at the time of the August 1997 rating 
decision.  There is no evidence to suggest otherwise, or to 
suggest that extra-schedular consideration ought to have been 
considered.  

There is no other evidence at the time of the August 1997 rating 
decision that the facts were incorrect or that the law and 
regulations were misapplied.  The Veteran did not meet the 
schedular criteria in August 1997, as his combined disabilities 
evaluated 50 percent, even considering the subsequent grant of 10 
percent evaluation for his tinnitus.  Moreover, there is nothing 
to suggest that consideration for extra-schedular evaluation was 
warranted.  As above noted, the Veteran testified that he 
believed he was unemployable due to his back, and he and his 
spouse testified that his pain made it difficult for him to 
function.  But the Veteran also testified that he retired from 
his previous job primarily due to an inability to concentrate.  
Furthermore, the evidence at the time of the August 1997 rating 
decision-including the statement of the Veteran's employer and 
the Veteran's own testimony-indicated that, despite difficulties 
due to his hearing impairment, the Veteran was, in fact, 
employed.  The Veteran provided no evidence that his employment 
was not substantial.  The medical evidence, including the private 
physician's November 1996 statement, did not show that the 
Veteran met any of the criteria under 38 C.F.R. § 4.15 to have 
been considered permanently and totally disabled.  There was no 
evidence to suggest that the Veteran was, in fact, unemployed, at 
the time of the August 1997 rating decision.  Hence, there was no 
evidence to suggest that the Veteran's circumstances were in any 
way exceptional or unusual. 

Even if the facts had been misinterpreted, for which there is no 
evidence, CUE cannot be a mere misinterpretation of fact.  
Oppenheimer v Derwinski, 1 Vet. App. 370, 372 (1991).  To rise to 
the level of CUE, there must be more than a mere disagreement as 
to how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412, 418 (1996).

As to the fourth argument, that the Veteran's service-connected 
back disability was incorrectly evaluated at the time, the Board 
notes that this argument also fails.  The Veteran underwent VA 
examination in October 1996, at which time he reported slow 
progressive low back pain with constant aching pain 
intermittently more severe.  He reported his low back pain 
radiated down the left and right leg and persistent numbness of 
the great toes bilaterally for some years.  However, he did not 
describe any actual functional loss in the lower extremities.  He 
reported taking Motrin four times/day with partial relief and 
limitation of all physical activities particularly lifting, 
bending, prolonged walking and standing.  The examiner 
objectively observed that the Veteran presented with normal 
curvature of the lumbosacral spine, normal gait, normal posture, 
and no spasm.  He exhibited tenderness in the mid-low lumbar area 
and over the lumbar perivertebral muscles.  The examiner noted 
limitation of forward flexion to 45 degrees secondary to pain, 
and hypertension to 25 degrees.  Lateral flexion and rotation 
were found to be full.  Straight leg raising was positive 
bilaterally, with more severe pain on the left than the right.  
Neurologically, the examiner found moderate/moderately severe 
weakness of hallucis extensor function bilaterally and some 
slight weakness of dorsiflexion of the feet bilaterally.  
However, there were no unilateral muscle mass changes, and the 
Veteran was able to heel/toe walk and squat without any 
difficulty.  Ankle and knee jerks were 2+ and equal.  He was 
observed to have decreased pinprick sensation involving the great 
toes bilaterally, and a moderate pes cavus deformity, 
bilaterally.  The examiner diagnosed postoperative lumbar 
discectomy, symptomatic, with limitation of motion of the 
lumbosacral spine, symptoms of intermittent bilateral nerve root 
irritation with minimal mild neuropathy in the lower extremities.

The November 1996 private medical indicated that the Veteran is 
totally permanently disabled from significant gainful employment 
because of his back injury and surgery, and is considered 70 
percent disabling.  The physician stated that the Veteran was 
observed to have limited motion secondary to pain with forward 
flexion limited to 40 degrees and hyperextension to 20 degrees.  
He had full lateral flexion and rotation movement.  The Veteran 
was found to be able to bear his full weight on each leg and 
could walk and squat without difficulty.  Knee and ankle jerks 
were 2+ and equal.  There were no unilateral muscle mass changes, 
but he was observed to exhibit somewhat severe weakness of 
hallucis extensor function bilaterally and slight weakness of 
dorsiflexion of the feet bilaterally.  He exhibited symptoms of 
intermittent bilateral nerve root irritation with mild neuropathy 
in the lower extremities.  The physician stated the overall 
impression was of postoperative symptomatic lumbar discectomy 
with limited motion of the lumbosacral spine.

VA and private treatment records show complaints of and treatment 
for the back condition, among other conditions, and clinical 
findings of post-operative and degenerative changes in the lumbar 
spine.

As above noted, the criteria for evaluating the service connected 
lower back disability included contemplation of sciatic 
neuropathy, sensory loss, neurological findings, and decreased 
range of motion, including functional loss.  There was no 
evidence at the time of the August 1997 rating decision that the 
Veteran's lower back disability was manifested by ankylosis, 
complete bony fixation, or residuals of fractured vertebrae.  
Hence, higher evaluations under Diagnostic Codes 5289, 5286, and 
5285 would not have been warranted.  There is also no evidence to 
suggest that the Veteran's lower intervertebral disc syndrome 
warranted an evaluation greater than 40 percent under Diagnostic 
Code 5293.  The Board has considered the private physician's 
assessment in November 1996 that the Veteran is 70 percent 
disabled due to his back injury and surgery, but observes that 
the physician provided his medical findings and that they reflect 
findings, including range of motion measurements, strength and 
neurological deficits, consistent with the findings in the 
October 1996 VA examination report.  Private and VA findings 
overall reflect moderate range of motion at its most restricted; 
moderate to severe muscle impairment in function of hallucis 
extensor; slight muscle impairment in function of foot 
dorsiflexion; and slight to mild neurological impairment.  This 
is consistent with a 40 percent evaluation under Diagnostic Code 
5293.

As noted above, the Veteran's bilateral tinnitus was later 
evaluated and granted a 10 percent evaluation, which is the 
highest evaluation afforded under the diagnostic code, which did 
not result in a difference in his combined overall evaluation at 
the time of the August 1997 rating decision.  Hence, the Board 
will not discuss whether CUE exists in the evaluation of 10 
percent for the bilateral tinnitus.  

The Veteran and his representative have not argued that CUE was 
committed in the evaluation of his hearing loss.  Nonetheless, 
the Board has reviewed the audiometric findings contained in the 
October 1996 and May 1997 VA audiological examinations.  They are 
as follows:


HERTZ
CNC
Level
Oct 96
1000
2000
3000
4000
Avg


RIGHT
25
25
75
70
49
72%
IV
LEFT
20
30
90
90
57
68%
V



HERTZ
CNC
Level
May 97
1000
2000
3000
4000
Avg


RIGHT
25
20
70
75
45
68%
IV
LEFT
20
30
90
90
57
68%
V

This equates to a Level IV hearing loss in the right and Level V 
in the left in October 1996 and Level IV in the right and Level V 
in the left in May 1997.  This equates to a 10 percent hearing 
loss.  See 38 C.F.R. § 4.87, Table VII, Diagnostic Code 6101 
(1997).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

There is no other evidence that the facts were incorrect or that 
the law and regulations were misapplied in evaluating the 
service-connected lower back or hearing loss disabilities.  Even 
if the facts had been misinterpreted, for which there is no 
evidence, CUE cannot be a mere misinterpretation of fact, as 
noted above.  See Oppenheimer, supra and Crippen, supra.  To rise 
to the level of CUE, there must be more than a mere disagreement 
as to how the facts were weighed or evaluated. 

Accordingly, based on the discussion above, the Board concludes 
that absent any legal basis for a finding of CUE in the August 
1997 rating decision, a determination that CUE exists with a 
concomitant revision of that decision, is not warranted.  In 
reaching this decision, the Board observes that VA's duties of 
notice and assistance do not apply to claims of clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).

II.  Entitlement to an Earlier Effective Date for TDIU

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  A letter dated in October 2002 satisfied the duty 
to notify provisions for the issue of entitlement to TDIU, after 
which the claim was adjudicated.  In March 2006, additional 
notice was sent concerning the issue of an earlier effective date 
for the grant of TDIU.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 
20 Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, the case of entitlement to an earlier effective date 
for the grant of TDIU involves a "downstream" issue, as the 
initial claim for entitlement to TDIU was granted in the May 2005 
rating decision appealed, and the current appeal arises from the 
Veteran's disagreement with the effective date initially 
assigned.

In cases where entitlement to the underlying claim has been 
granted and an effective date has been assigned, the typical 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus as the Veteran's claim for an effective date for 
TDIU earlier than February 25, 2005 was appealed directly from 
the grant of entitlement to TDIU, no further action under section 
5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
medical treatment records and identified VA treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were 
provided the Veteran for his service-connected disabilities 
throughout the pendency of the appeal.  Moreover, the Board, by 
this decision, is granting an effective date commensurate with 
the earliest date at which the Veteran meets the schedular 
criteria for TDIU, in February 1998.  VA examinations for 
audiological and spine disabilities conducted in October 1996 and 
in May 1997 for audiological impairment were based on a history 
as reported by the Veteran, medical examination, and clinical 
findings.  As such, the examination reports are adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

VA law and regulation provide that unless otherwise provided, the 
effective date of an award of increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefor.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the 
effective date of an award of increased compensation may, 
however, be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) has 
indicated that it is axiomatic that the fact that must be found 
in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a degree 
warranting an increase in compensation.  See Hazan v. Gober, 10 
Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) 
which provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, "the 
only cognizable 'increase' for this purpose is one to the next 
disability level" provided by law for the particular disability).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires (1) 
a determination of the date of the receipt of the claim for the 
increased rating as well as (2) a review of all the evidence of 
record to determine when an increase in disability was 
"ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.157 provides that once a 
formal claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a claim 
when such reports relate to examination or treatment for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one year.

Generally, under 38 C.F.R. § 3.340(a)(1), total disability will 
be considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
Total disability may or may not be permanent.  If there is only 
one such disability, it must be rated at 60 percent or more, and 
if there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent.  
For the purpose of one 60 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a). Under 38 
C.F.R. § 4.16(b), a TDIU might be awarded even if the requisite 
schedular criteria is not met if a claimant is nevertheless shown 
to be "unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities."

The Board observes that a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-
21 (1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent evaluation 
under the rating schedule.  In reviewing claims for assignment of 
earlier effective dates for TDIU awards, the applicable law is 
the same as that governing assignment of earlier effective dates 
for increased rating claims.

In a May 2005 rating decision, the RO granted entitlement to TDIU 
effective in February 2005, when the Veteran's service-connected 
PTSD was increased to 50 percent, holding that the Veteran then 
met the schedular criteria for PTSD.

The Veteran argues that the effective date of the grant of TDIU 
should be in March 1997, when he first applied for TDIU.  

Review of the claims file discloses that the Veteran filed a 
claim for TDIU March 1997.  This claim was denied in an August 
1997 rating decision, which noted that the Veteran did not then 
meet the schedular criteria for TDIU.  The Veteran did not appeal 
this decision, and it became final.  38 C.F.R. § 3.104 (2009).  
The Board, by the above decision, has held that CUE was not 
committed in the August 1997 rating decision.  

Thereafter, in December 1997, the Veteran filed a statement with 
the RO in support of his appeals for increased evaluations for 
his service-connected lower back and hearing impairment 
disabilities.  In addition to stating he was unable to perform 
manual labor, had poor hearing, and was in constant pain, he also 
made reference to his inability to communicate with people and to 
concentrate.  The Board accepts this as an informal claim for 
entitlement to TDIU.

As noted above, the RO granted entitlement to TDIU in May 2005 
with an effective date in February 2005, in part because the 
Veteran's service-connected PTSD was then increased to 50 percent 
and the Veteran then met the schedular criteria for PTSD.  PTSD 
was initially service-connected by a January 2005 rating decision 
in which a 50 percent evaluation was assigned from February 1998 
to August 1999, and a noncompensable evaluation was assigned 
effective in 1999.  The Veteran appealed the effective date 
assigned.  By a separate decision, the Board has granted a 50 
percent evaluation for the Veteran's PTSD for the time period 
from August 9, 1999 to February 24, 2005.  As such, as of 
February 18, 1998, the Veteran met the criteria for consideration 
of total disability under § 4.16(a).

Having carefully reviewed the record, the Board finds that an 
effective date of February 18, 1998 is warranted for TDIU.  Once 
a Veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based on individual unemployability.  Roberson v. 
Principi, 251 F.3d 1378 (2001).  In this case the Board finds 
that the Veteran's December 1997 statement constitutes an 
informal claim for a total rating.

After careful review of the record, the Board finds that the 
Veteran factually met the criteria for TDIU as of February 18, 
1998. 

The record shows the Veteran reported and testified he accepted 
voluntary early retirement from civil service as early as 1995 
based, in part, on psychiatric symptoms that were later service-
connected and evaluated as PTSD.  He reported and testified that 
he obtained his license as a real estate agent, but reported and 
testified that his employment was less than substantial.  In 
November 2001, his brother testified on his behalf that the 
Veteran didn't make much money from this occupation.  His report 
of income associated with his VA Form 21-8940 filed in March 1997 
shows he last worked in March 1995 and reported highest gross 
earnings of $5000.00 per month.  He reported he had obtained his 
real estate license but that he had done so in support of his 
wife's career and reported her income as $4,700.00 in 1996.  In 
VA Form 21-8940 filed in June 2002, he reported employment as a 
realtor from March 1996 through the present with highest gross 
earning per month of zero from March 1996 to January 1996 and 
January 1996 through March 1998.  He reported $1,500.00 from 
March 1998 through December 1999, $600.00 from December 1999 
through December 2000, and $1,000.00 from December 2000 to the 
present.  He annotated these entries as "Total" income for 
those time periods.  

An undated private occupational evaluation received in June 2000 
and signed by a "Vocational Consultant" reflects that the 
Veteran was found unable to complete competitive employment based 
on findings presented in a September 1998 psychological 
evaluation report and a June 1999 VA psychological examination, 
which also presented a Global Assessment of Functioning (GAF) 
score of 45-50.

A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

A GAF of 31 to 40 is assigned where there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A GAF 
of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

The September 1998 psychiatric evaluation is of record and 
reflects the Veteran was diagnosed with chronic, severe, delayed 
onset PTSD and depressive disorder.  The physician, a Ph.D. and 
licensed clinical psychologist, assigned a GAF of 40 and noted 
the Veteran experienced symptoms of vegetative depression, i.e. 
sleep disturbances, irritability and pervasive feelings of 
hopelessness; rather severe social withdrawal with increasing 
difficulty communicating with others and a tendency to isolate; 
frequent flashbacks and hypersensitivity to loud noises 
persistent and chronic since Vietnam.  The physician observed 
that the Veteran's prognosis was judged to be poor for any 
significant changes based on his current state and duration of 
symptoms.

The June 1999 VA examination report shows a diagnosis of mild 
PTSD and moderately severe dysthymia.  A GAF of 45-50 was 
assigned and the examiner noted the Veteran experienced symptoms 
of intrusive thoughts, difficulty with interpersonal 
relationships and social isolation.  

As of February 18, 1998, along with the service-connected 
psychiatric impairment, the Veteran was also service-connected 
for a lower back disability evaluated as 40 percent disabling, 
bilateral hearing loss evaluated as 10 percent disabling, and 
bilateral tinnitus, evaluated as 10 percent disabling.  Evidence 
of record including the testimony of the Veteran and his spouse 
in November 2001, and the statement of his employer dated in May 
1997 that the Veteran experienced pain and hearing impairment 
that adversely impacted his ability to work productively.  In the 
first instance, the Veteran and his spouse testified that the 
Veteran's pain rendered him unable to do the simplest things, 
such as answer the phone.  In the second, the Veteran's employer 
stated that the Veteran's hearing impairment impacted his ability 
to function as a commissioned sales person.  Finally, the 
Veteran's private employer in November 1996 provided a medical 
opinion that the Veteran was totally and permanently disabled 
from significant gainful employment due to his back injury and 
surgery.

There are no other findings or opinions in the record showing 
that the Veteran was employable due to his service-connected 
lower back, hearing impairment, and psychiatric disabilities at 
any time between February 18, 1998 and February 25, 2005.

Given the above, the Board finds the medical evidence supports an 
effective date for entitlement to TDIU of February 18, 1998.  
However, an effective date earlier than February 18, 1998 is not 
warranted.  In this regard the Board notes that the Veteran did 
not meet the criteria under 38 C.F.R. § 4.16(a) until February 
18, 1998, which service connection for PTSD was granted and 
evaluated as 50 percent disabling.

As discussed above, entitlement to TDIU was denied in an August 
1997 rating decision which, by this decision, has been determined 
not to be clearly and mistakably erroneous.  Therefore, that 
rating decision has become final.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2009).  As also 
above noted, the Veteran's December 1997 statement is accepted as 
an informal claim for entitlement to TDIU.  

The record contains evidence concerning the impact on 
employability of the Veteran's hearing and lower back 
disabilities prior to February 18, 1998.  However, this evidence 
does not establish that he was unemployable solely due to his 
service-connected disabilities during that time.  The Board 
acknowledges that the Veteran appears to have reported total 
earnings from March 1996 through March 1998 of zero, which, if 
true, would constitute insubstantial employment, or less than 
gainful employment.  Nonetheless, as above discussed, the medical 
evidence prior to February 18, 1998, when the Veteran was 
service-connected for his psychiatric disabilities, did not 
establish that the Veteran was unemployable.  Rather, he 
testified and reported that he did not take early retirement in 
1995 due to his then service-connected back and hearing 
impairment but rather attributed his difficulties to 
symptomatology later associated with his psychiatric 
disabilities, which were not service-connected until February 18, 
1998.

An effective date of February 18, 1998 is warranted for TDIU.  
The preponderance of the evidence is against the claim for an 
effective date earlier than February 18, 1998; the benefit of the 
doubt does not apply; and an effective date earlier that February 
18, 1998 for the grant of TDIU is not warranted.


ORDER

The claim for revision of an August 27, 1997 rating decision that 
denied entitlement to total disability rating for compensation 
purposes based on individual unemployability due to a service-
connected disability (TDIU) based upon clear and unmistakable 
error is denied.

Entitlement to an effective date of February 18, 1998, and no 
earlier, for TDIU is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


